Judgment unanimously affirmed. Memorandum: Viewing the evidence in a light most favorable to the People, and giving it the benefit of every reasonable inference to be drawn therefrom, we find that the evidence was legally sufficient to support defendant’s conviction for rape in the first degree (Penal Law § 130.35 [1]), and criminal possession of a weapon in the fourth degree (Penal Law § 265.01). Upon the exercise of our factual review power, we find that the evidence established guilt beyond a reasonable doubt and that the court’s decision was not against the weight of evidence (CPL 470.15 [5]; see, People v Bleakley, 69 NY2d 490).
Defendant claims that trial counsel was ineffective because he failed to object to the victim’s in-court identification of defendant and failed to contest the legality of his arrest. We disagree. Counsel conducted a strong cross-examination of prosecution witnesses and presented an alibi defense. The record reveals that meaningful representation was provided and that defendant’s constitutional right to effective assistance of counsel was satisfied (see, People v Satterfield, 66 NY2d 796; People v Baldi, 54 NY2d 137).
The remaining claims of defendant were not properly preserved for our review (CPL 470.05 [2]), and we decline to exercise our discretion to review them in the interests of justice (CPL 470.15 [6]). (Appeal from judgment of Erie County Court, La Mendola, J.—rape, first degree, and another offense.) Present—Dillon, P. J., Callahan, Denman, Balio and Lawton, JJ.